DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on August 13, 2021.

Reason for Allowance

Claims 1-4, 6-11, 13-18 and 20 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 1-4, 6-11, 13-18 and 20 are allowed for the same reason/s as allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on May 13, 2021 and incorporated into the independent claims of 1, 8 and 15 in the applicant’s response submitted on August 13, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art related to audible alarm for electric motors.

U.S. Patent No. 10,354,230 B1 to Hanson et al, discloses a system is disclosed comprising a mobile computing device located inside a vehicle involved in an accident. At the first notice of loss, the mobile computing device may operate an accident detection and recovery application that receives data collected using the mobile computing device and other sources. One or more accident characteristics may be determined associated with the accident. The accident characteristics and other information, such as received data, may be used to determine an amount of damage or potential damage associated with the accident. One or more server computers, such as a rental car data aggregator, a rental car prediction server, and/or a rental car rules engine, may collaborate and coordinate to determine a rental car credit amount associated with the accident. This rental car credit amount may correspond to the number of days required for repair of the damaged vehicle. The data collected and analyzed through the system may then be stored and updated in the rental car data aggregator for subsequent and repeated predictive analysis.

U.S. Patent No. 10,399,523 B1 to Christensen et al, discloses a method and system may identify vehicle collisions in real-time or at least near real-time based on statistical data collected from previous vehicle collisions. A user's portable computing 

U.S. Publication No. 2015/0287130 A1 of Vercollone et al, discloses systems and methods for capturing and storing images that relate to the condition of a motor vehicle at two different times, e.g., the condition of a rental motor vehicle before it is removed from a rental agency and after it is returned to the agency. In some aspects, the systems and methods described herein can allow a rental agent to quickly capture the condition of a car with a time and location stamp to ensure that mileage, fuel level, and/or damage is recorded and stored for review and/or comparison with previous or later acquired images and review the images for charges to be assessed to the customer in an efficient and reliable manner. Although various aspects of the invention are discussed herein with reference to rental motor vehicles, the invention can have broader applicability, e.g., for use in valet services, rental of boats, motorcycles, etc.

U.S. Publication No. 2017/0278194 A1 of MacNeille et al, discloses a vehicle damage detector includes: a vehicle with a motor, a suspension, a wheel, a sensor 

U.S. Publication No. 2018/0286145 A1 of Lindelof, discloses a method for automatically assessing performance of a driver (110) of a vehicle (100) for a particular trip, wherein current driving data sets, comprising basic driving data are repeatedly read from the vehicle, which method comprises the steps a) collecting previous-trip driving data sets, comprising instantaneous vehicle energy consumption, for different previous trips, different drivers and different vehicles; b) for each of said current-trip driving data sets, selecting a corresponding previous-trip data set; c) calculating the value of said second trip performance parameter based upon the respective values of a first trip performance parameter for each of said selected previous-trip driving data sets, which first trip performance parameter is calculated for the previous-trip data set in question as a relative trip performance of the previous-trip data set in question in relation to the trip during which the previous-trip data set was observed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/							August 28, 2021           Primary Examiner, Art Unit 2685